Citation Nr: 1101957	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from May 1953 to June 1976.  He 
died on February [redacted], 2007.  The appellant is his surviving 
spouse.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007; the immediate cause of 
his death was metastatic cancer to the liver and bladder.

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  The Veteran's in-service hepatitis, most likely due to acute 
hepatitis C, contributed to the Veteran's chronic liver disease 
and eventual death from, in part, liver cancer. 

4.  The Veteran died as a result of a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The Veteran's death was due to a service-connected 
disability.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for entitlement to burial benefits are met.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the appellant VCAA notice on her claim by letters 
dated April 2007 and June 2010.  These letters reflect compliance 
with pertinent regulatory provisions and case law, noted above.  
Therein, the RO acknowledged the appellant's claim, notified her 
of the evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified her of VA's duty 
to assist and indicated that it was developing her claim pursuant 
to that duty.  

The RO also provided the appellant all necessary information on 
effective dates.  As well, it identified the evidence it had 
received in support of the appellant's claim and the evidence it 
was responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the appellant in obtaining all other 
outstanding evidence provided she identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
appellant's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, the latter notice the RO 
provided the appellant was untimely and the RO did not cure this 
timing defect by later readjudicating the appellant's claim in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  However, this error is harmless 
given the favorable outcome in this case.

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the appellant 
identified as being pertinent to her claim, including service and 
post-service treatment records.  The RO also obtained a medical 
opinion in support of the appellant's claim.  

II.  Analysis

A.  Service Connection - Cause of Death

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) benefits based on her status as a surviving 
spouse of a Veteran who died from a disease related to his active 
service.

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a service-
connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312 (2010).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or aided or 
lent assistance to the production of death. 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
one must consider whether there may be a reasonable basis for 
holding that a service-connected condition was of such severity 
as to have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to hold 
that a service-connected condition accelerated death unless such 
condition affected a vital organ and was itself of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

As previously indicated, the Veteran had active service from May 
1953 to June 1976, including in combat.  He received multiple 
awards for this service, including a Purple Heart based on combat 
wounds.

According to his service treatment records, in August 1970, he 
presented with fatigue, malaise, anorexia, nausea, jaundice and 
dark urine of two weeks duration.  Liver function tests were 
abnormal with a bilirubin of 1.7 and a serum aminotransferase 
level (then called SGOT) of 188.  A medical professional 
diagnosed hepatitis (type unspecified).  According to another 
medical professional who conducted a reenlistment examination, by 
April 1973, the Veteran had no sequelae of hepatitis.  

From 1970 to 2006, no medical professional again diagnosed 
hepatitis and the Veteran fared well medically.  Occasionally 
from 2000 to 2006, the Veteran had his blood tested and those 
tests revealed normal liver enzymes and bilirubin.

In February 2007, the Veteran sought treatment for right-sided 
abdominal pain, excessive belching and bloating, night sweats, 
and a decrease in appetite.  At the time, he reported a prior 
history of hypertension, hyperlipidemia and acute hepatitis 
(remote, in service).  Blood tests revealed markedly elevated 
liver enzymes.  A computer tomography scan revealed multiple 
masses in the liver with hepatomegaly.  A liver biopsy revealed 
that the Veteran had liver and hepatocellular carcinoma.  Special 
stain testing conducted to determine the lineage of the carcinoma 
favored a hepatocellular primary.  Blood tests taken in 
association with this diagnosis revealed a positive hepatitis C 
antibody.  Nine days after undergoing the liver biopsy, the 
Veteran died.  According to his death certificate, the immediate 
cause of his death was metastatic cancer to the liver and 
bladder.  At the time of his death, the Veteran was not service 
connected for any disability.

The appellant asserts that the cancer from which the Veteran died 
developed gradually, secondary to the Veteran's in-service 
hepatitis and that, therefore, she should be granted service 
connection for the cause of his death.  She has submitted medical 
literature and reports of testimony presented to Congress 
establishing that hepatitis C often leads to chronic liver 
disease, can also lead to liver cancer and is a slowly 
progressing disease that advances over a 10 to 40 year period 
often with normal liver enzyme results, sometimes silently with 
no signs or symptoms.  

According to written statements the appellant submitted during 
the course of this appeal, the type of hepatitis with which the 
Veteran was diagnosed in service is unknown.  However, he had 
risk factors for developing hepatitis C at that time and, 
therefore, she believes the type of hepatitis with which he was 
diagnosed must have been hepatitis C (then characterized as non-A 
and non-B).  She explains that, in June 1970, five to six weeks 
before being diagnosed with hepatitis and three to four weeks 
before experiencing symptoms thereof, the Veteran received a 
Purple Heart for combat wounds.  She alleges that, as a result of 
those wounds, the treatment thereof, and the Veteran's other 
combat activities, including helping his fellow soldiers in 
combat situations, he might have been exposed to blood 
contaminated with hepatitis C.   

The appellant points out that symptoms of hepatitis C are similar 
to symptoms of hepatitis B, both flu-like, and if the Veteran had 
hepatitis B, rather than hepatitis C in service, the Veteran 
would have had hepatitis B antibodies, rather than hepatitis C 
antibodies on blood testing in February 2007.  

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual activity; 
(h) intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) other 
direct percutaneous exposure to blood, such as by acupuncture 
with non-sterile needles, or the sharing of toothbrushes or 
shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 
2001).

The appellant has submitted medical articles and reports of 
testimony presented to Congress establishing that: (1) the 
highest rate of hepatitis C is found in Vietnam era veterans due, 
in part, to transfusions, blood exposure in combat, combat wounds 
or vaccine contamination; and (2) veterans have added risks 
related to exposure to infected blood in the battlefield or 
through blood transfusions received during combat casualty care.  

The appellant disputes the RO's suggestion that the Veteran was 
at risk for developing hepatocellular carcinoma due to cirrhosis 
from alcohol consumption (one pack of beer weekly, one or two 
beers daily).  She points out that, although cirrhosis is a 
factor leading to such cancer, it is a consequence of chronic 
hepatitis C and might not develop into liver cancer.  The 
appellant believes that it is just as likely that the in-service 
hepatitis led to the Veteran's cancer. 

Four medical professionals have discussed the cause of the 
Veteran's death and/or possible relationship between the 
Veteran's liver cancer and in-service hepatitis.  In August 2007, 
a VA examiner/non-physician, reviewed the claims file and 
concluded that she could not resolve the issue of whether the two 
were related without resort to mere speculation.  She based this 
conclusion on the following findings: (1) it is too difficult to 
determine whether the Veteran's in-service hepatitis was of C 
type; (2) although there was no test for hepatitis C when the 
Veteran was serving on active duty and no medical professional 
noted hepatitis A or B during that time, the symptoms the Veteran 
exhibited during service were more typical of infectious 
hepatitis A or B; (3) liver enzymes were normal prior to 2007; 
(4) the Veteran had no risk factors for hepatitis C virus and 
therefore was not tested prior to his cancer diagnosis; (5) the 
Veteran had cirrhosis on a computer tomography scan in February 
2097 and revealed drinking a pack of beer weekly; and (6) 
cirrhosis often develops with chronic hepatitis C infection and 
is a major risk factor for developing hepatocellular carcinoma.   

In May 2007, Ramesh K. Shah, M.D., submitted a prescription 
indicating that the Veteran had been diagnosed with 
hepatocellular carcinoma in February 2007 and had underlying 
hepatitis C.  He opined that the liver cancer was probably due to 
the underlying hepatitis C.  

In March 2010, a VA examiner/physician, concluded that he could 
not resolve the issue of whether the Veteran's in-service 
hepatitis contributed to the cause of his death without resort to 
mere speculation.  He based this conclusion on the following 
findings: (1) it would be sheer speculation to label the 
Veteran's in-service hepatitis as type C in the absence of test 
results showing such type (not then available) and with 
documentation of non-specific symptoms and liver enzymes; (2) the 
Veteran did not have classic risk factors for hepatitis C; (3) 
from 2000 to 2006, the Veteran had normal liver enzymes and there 
was no episodic pattern of aminotransferase elevation; (4) there 
were various causes that contributed to the Veteran's terminal 
phase, including other types of carcinoma, with a possibility of 
a metastatic cancer to the liver with a primary site of the 
intestines or lungs (hepatocellular carcinoma favored, but not 
definitively established, as primary site); and (5) the Veteran 
had cirrhosis, which is also a risk factor for developing 
hepatocellular carcinoma, and a history of alcohol consumption, 
which can cause cirrhosis.  The examiner explained that he could 
not conclude with certainty, and could not discard fully as a 
probability that the Veteran's initial episode of non-specific 
hepatitis in service was hepatitis C and that the Veteran was a 
chronic carrier for almost four decades before developing 
hepatocellular carcinoma, which led to his death.  

In October 2010, upon the Board's request, a private 
gastroenterologist reviewed the Veteran's claims file and 
concluded that, although he could not state definitively that the 
Veteran had acute hepatitis C in service, that was the most 
likely clinical scenario.  He also concluded that the hepatitis C 
contributed to the Veteran's chronic liver disease and death.  He 
based these conclusions on the following findings: (1) risk 
factors for hepatitis C infection include intravenous drug use, 
blood transfusions, high-risk sexual activities and body 
art/tattoos; (2) Vietnam veterans are at a significantly higher 
risk of such infection than the average population; (3) hepatitis 
A and B were unlikely based on serologic evidence; (4) hepatitis 
C is one of the most common causes of liver disease; (5) acute 
hepatitis C infections are most often asymptomatic, but account 
for approximately 20 percent of acute hepatitis cases in America; 
(6) over 80 percent of individuals exposed to hepatitis C 
progress to chronic disease, one third of which have normal liver 
tests; (7) one study with 10 to 20 years of follow-up with 
individuals with chronic hepatitis show progression to cirrhosis 
in 50 percent of the cases (other studies show lower rates); (8) 
hepatitis C accounts for one-third of all cases of hepatocellular 
carcinoma in America and this type of carcinoma always occurs in 
the setting of cirrhosis; (9) progression from initial infection 
of hepatitis C to cirrhosis to hepatocellular carcinoma takes 20 
to 30 years; and (9) tests for detection of hepatitis C were not 
available until the early 1990s.     

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached to 
medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999). The Court has also held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and 
that an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because the 
transcriber is a health care professional, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), and that a medical professional is 
not competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994)).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that 
a medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and 
that a medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the VA examiners' opinions the 
least evidentiary weight.  The two opinions are inconclusive, in 
some respects conflict with medical literature the appellant 
submitted in support of this appeal and do not respond to the 
appellant's well-reasoned assertions.  

To the contrary, the private gastroenterologist's opinion which 
favors the claim is based on a review of the claims file, 
including the medical literature the appellant submitted, 
supported by rationale and phrased in a manner that allows the 
Board to understand the probability of a relationship between the 
Veteran's active service and death.  

Based primarily on this favorable opinion, which establishes that 
the Veteran's in-service hepatitis, most likely due to acute 
hepatitis C, contributed to the Veteran's chronic liver disease 
and eventual death from, in part, liver cancer, the Board 
concludes that the death was due to a service-connected 
disability.  The evidence in this case supports the Veteran's 
claim.  

B.  Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. § 
3.1600(a).  Having determined above that the Veteran died as a 
result of a service-connected disability, the Board concludes 
that the criteria for entitlement to burial benefits are met.





ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Burial benefits are granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


